12-1713
    Ou v. Holder
                                                                                    BIA
                                                                            A099 928 392
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 5th day of September, two thousand thirteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             RICHARD C. WESLEY,
             DENNY CHIN,
                  Circuit Judges.
    _____________________________________

    SHOU CHUN OU,
             Petitioner,

                   v.                                         12-1713
                                                              NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                Norman Kwai Wing Wong, New York, NY.

    FOR RESPONDENT:                Stuart F. Delery, Acting Assistant
                                   Attorney General; Cindy S. Ferrier,
                                   Assistant Director; Matt A. Crapo,
                                   Attorney, Office of Immigration
                                   Litigation, United States Department
                                   of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Shou Chun Ou, a native and citizen of the

People’s Republic of China, seeks review of an April 6,

2012, decision of the BIA denying his motion to remand.       In

re Shou Chun Ou, No. A099 928 392 (B.I.A. Apr. 6, 2012).        We

assume the parties’ familiarity with the underlying facts

and procedural history of this case.

    We review the BIA’s denial of a motion to remand for

abuse of discretion.     See Li Yong Cao v. U.S. Dep’t of

Justice, 421 F.3d 149, 151 (2d Cir. 2005).     An abuse of

discretion may be found where the BIA’s decision “provides

no rational explanation, inexplicably departs from

established policies, is devoid of any reasoning, or

contains only summary or conclusory statements; that is to

say, where the Board has acted in an arbitrary or capricious

manner.”     Kaur v. BIA, 413 F.3d 232, 233-34 (2d Cir. 2005)

(per curiam) (internal quotations omitted).     A motion to

remand may be denied when the movant fails to establish his

prima facie eligibility for the relief sought.     See Li Yong

Cao, 421 F.3d at 156-57.

                                2
    In this case, the BIA did not abuse its discretion in

denying Ou’s motion to remand based on his failure to

establish his prima facie eligibility for relief because the

evidence he presented did not demonstrate a pattern or

practice of persecution of Christians in China.   See

8 C.F.R. § 1208.16(b)(2)(i) (providing that an applicant

shall not be required to show that he will be singled out

individually for persecution if he establishes that there is

a pattern or practice of persecution of a group of similarly

situated persons); Mufied v. Mukasey, 508 F.3d 88, 91 (2d

Cir. 2007) (noting that the standard that persecution be

“systemic, pervasive, or organized” to constitute a pattern

or practice appeared reasonable).   Although suppression of

religious groups in China occurs, because religious freedom

varies widely within China, substantial evidence supports

the BIA’s conclusion that Ou did not show that the

persecution of Christians in China was so systemic,

pervasive, or organized as to constitute a pattern or

practice of persecution of all Chinese Christians.      See

Santoso v. Holder, 580 F.3d 110, 112 (2d Cir. 2009) (finding

no error in agency’s pattern and practice finding when its

determination was supported by country conditions evidence


                             3
in the record); Jian Hui Shao v. Mukasey, 546 F.3d 138, 168

(2d Cir. 2008)(we review the agency’s factual findings under

the substantial evidence standard); id. at 150 & n.6

(upholding BIA’s determination that where persecution

varies, the applicant is required to show a pattern or

practice in his home province); Li Yong Cao, 421 F.3d at

156.

       For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, the pending motion

for a stay of removal in this petition is DENIED as moot.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               4